Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-3, 7-9 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the term(s) “at least one capability” is/are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood. 
Claims 2-3, 7-9 are rejected for similar reasons as stated for claim 1.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 102 as being anticipated by Buzescu US 20150195704.
1.  A method for optimizing resources in an IP multimedia subsystem (IMS) network, the method comprising:
receiving, by a first application server (AS), at least one contact book details from a user equipment (UE) to fetch at least one contact book from a network contact book stored in at least one of the IMS network and a third party server, wherein the IMS network includes at least one of the first AS (102) and a second AS (Buzescu – [0008-0009, 0020] the user's device will then register to the Internet Protocol Multimedia Subsystem (IMS) and start the presence client through a Presence Server 133 to begin sending and receiving Presence Information);
receiving, by the first AS, at least one capability of the at least one contact present in the at least one contact book in response to a request sent by the first AS to the at least one contact present in the at least one contact book (Buzescu – [0008-0009, 0020, 0026-0029] the device can be programmed to notify the Presence Server 133 of certain conditions that may impair the sending or receiving of communications, such as when the user turns off or suspends the device, the device's battery is running low, and cellular phone signal strength is minimal, so that the Presence Server 133 can update others of the user's change in presence status, such as "offline" or "unavailable."…….);
aggregating, by the first AS, the at least one capability of the at least one contact present in the at least one contact book (Buzescu – [0008-0009, 0020, 0023-0024, 0026-0029] Once the Presence Server 133 has determined what type of presence information is available for each of the individuals listed in a user's Network Address Book); and 
transmitting, by the first AS, the aggregated at least one capability of the at least one contact present in the at least one contact book to the UE through a push notification (PNT) server (Buzescu – [0008-0009, 0020, 0023-0024] the Presence Server 133 is able to send notifications to the user's device of the current status of each of the individuals listed in the user's Network Address Book). 
2. The method of claim 1, wherein transmitting the aggregated at least one capability of the at least one contact present in the at least one contact book to the UE by the second AS includes aggregating the at least one capability of the at least one contact present in the at least one contact book, wherein the at least one capability is published by the at least one contact present in the at least one contact book at the second AS; and transmitting the aggregated at least one capability of the at least one contact to the UE through the PNT server using push notifications (Buzescu – [0008-0009, 0020, 0023-0024, 0026-0029]). 
3. The method of claim 2, wherein fetching an updated at least one capability of the UE by the second AS through the PNT server includes receiving a request from the second AS to (Buzescu – [0008-0009, 0020, 0023-0024, 0026-0029]). 

Regarding claims 7-9, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-3, where the difference used is a “IMS system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above


Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
             In addition, an interview could expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415